PER CURIAM.
Oats appeals the summary denial of his Rule 3.8501 motion for post-conviction relief. Among his several claims, Oats alleged that in Case No. 06-326 he pled to a sale of cocaine offense, but the judgment reflects a conviction for sale of cocaine within 1,000 feet of a place of worship. There were no attachments to the trial court’s order refuting this allegation.
On remand, the trial court shall either attach documents which refute the claim or correct the judgment. Valentine v. State, 873 So.2d 608 (Fla. 5th DCA 2004). The trial court’s order is otherwise affirmed.
AFFIRMED, in part; REVERSED, in part; REMANDED.
PALMER, C. J., TORPY and EVANDER, JJ., concur.

. Fla. R.Crim. P. 3.850.